DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on August 3, 2021 is acknowledged. The Declaration under 37 CFR 1.132 filed on August 3, 2021 has been fully considered. No claims were amended. All previous rejections are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kusano et al (US 2011/0188900).

4. The rejection is adequately set forth on pages 3-5 of an Office action mailed on February 4, 2021 and is incorporated here by reference.

5.  Claims 1-2, 5-11  are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2003175466, based on English translation filed in IDS on 11/20/18 and Derwent Abstract) in view of Mase et al (US 8,298,307).

6.  The rejection is adequately set forth on pages 5-9 of an Office action mailed on February 4, 2021 and is incorporated here by reference.

7.  Claim 1-2, 5-11  are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2003175466, based on English translation filed in IDS on 11/20/18 and Derwent Abstract) in view of Mase et al (US 8,298,307) and Kosaka et al (US 2002/0163105).

8. The rejection is adequately set forth on pages 10-13 of an Office action mailed on February 4, 2021 and is incorporated here by reference.

9. Claims 1-2, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2003175466, based on English translation filed in IDS on 11/20/18 and Derwent Abstract) in view of Mase et al (US 8,298,307) and Steinke et al (US 2011/0269864).

10. The rejection is adequately set forth on pages 13-14 of an Office action mailed on February 4, 2021 and is incorporated here by reference.

Response to Arguments
11.  Applicant's arguments and the Declaration under 37 CFR 1.132 filed on August 3, 2021 have been fully considered but they are not persuasive. 

12. Thus, in the Declaration under 37 CFR 1.132 Applicant provided an Example and a Comparative Example to demonstrate the unexpected results of instant invention.
However,
1) the evidence of unexpected results is provided based on a single Example and a single Comparative Example, each based on providing an abrasion grain dispersion liquid comprising 54 parts by mass of a solvent, 8 parts by mass of polydiol, 1 parts by mass of a dispersing agent and 0.003 parts by mass of urethane catalyst and 27 parts by mass of abrasive grains. In addition, the Example further contained 4 parts by mass of polyrotaxane. In the Example, the produced dispersion liquid was added to in amount of 94 parts by mass to an elastic foam having anisotropy, with further addition of 6 parts by mass of isocyanate to form porous material for polishing; whereas in the Comparative Example the produced dispersion liquid was added to in amount of 92 parts by mass to an elastic foam having anisotropy with further addition of 8 parts by mass of isocyanate to prepare the porous material for polishing.
Thus, the only one, single inventive Example with a very specific composition and the only one single, Comparative Example with a very specific composition were presented in the Declaration, and even in said provided examples the porous material for polishing were obtained using different amounts of the dispersion liquid (94 parts by mass for Example and 92 parts by mass for Comparative Example) and different amounts the 

2) On the other hand, instant claims 1 and 11 are silent with respect to any amounts of the components, and do not even mention the use of isocyanate or polydiol. Instant claim 11 does not even mention polyrotaxane as the polymer.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

3) Further, though in Tables 1 and 2 of the  Declaration the surface roughness for Example is lower than for the Comparative Example, instant claims are silent with respect to surface roughness, time variation of the amount of change of the arithmetic average roughness ΔRa and time variation of the amount of change of the ten-point average roughness ΔRz. It is not clear what values of said properties are the goal of instant invention.

4) On the other hand, since the porous structures of Yamamoto  in view of Mase et al  or Yamamoto  in view of Mase et al  and Kosaka et al are the same as that claimed in instant invention, i.e. comprise the combination of the cross-linked polyrotaxane,  Yamamoto  in view of Mase et al  or Yamamoto  in view of Mase et al and Kosaka et al  will intrinsically and necessarily comprise, or would be reasonably expected by a one of ordinary skill in the art to comprise the same properties as that claimed in instant invention, i.e. improved polishing performance as well, and further a) binding strength between the crosslinked polyrotaxane and abrasive grains > internal binding strength between the melamine foam Basotect and crosslinked polyrotaxane > internal binding strength of melamine foam Basotect and b) when a film formed of the crosslinked polyrotaxane and the abrasive grains is broken by sharing stress, the  crosslinked polyrotaxane adheres to and remains on surfaces of the abrasive grains, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764